Rotiirock, J.
i. convey-formation of take.' Tliat tlie evidence was sufficient to reform and cozrect tlze deed upozz tlze ground of mistake, so far as the rights of the heirs of E. M. Franks or the administrators of his estate are involved, can admit of no question. It clearly .appears from the evidence that E. M. Franks intended to convey the eighty acres in controversy, but that, by a znistake of the scrivener who drew the deed, another tract was inserted. But it was also incumbent upon the plaintiff to establish by evidence that Sarah Franks, when she executed the deed, and thereby released her dower, intended to release her right to this specific land. We think the court below correctly found that there was a failure of proof upon this question. It is true the declarations of E. M. Franks are explicit as to the land intended to be conveyed, but it is not shown that any of these declarations were made in the presence of his wife, and they, therefore, are not competent evidence against her. The notary public who went to the residence of E. M. Franks, and prepared the deed, and took the acknowledgment, testified that he did not read over the entire contents of the deed to the defendant, but that he told her it was “G’s” farm, meaning thereby that it was the farm known as S. G. Franks’ farm, and the one occupied by him; there were some three or four other tracts conveyed by the same deed; that the deed was written out at E. M. Franks’ house, immediately after he (Franks) gave the directions as to the land to be conveyed. N ow, if Sarah Franks was present when these directions were given, it might fairly be said that she understood and intended to join in a conveyance of this land, but upon cross-examination the notary stated: “I do not recollect any conversation with Mrs. Franks at the time, other than I have testified to. I don’t know whether Mrs. Franks was in the room or not, when we were talking about the execution of the deed, at any time.” It may further be said that if it were shown that *644“G’s” farm, as understood by the defendant, included the eighty acres in question, this might be sufficient to authorize the reformation of the deed as to her. But this does not appear. It does not even appear that she understood what “ G’s ” farm meant. Her son, S. G. Franks, was not then in possession of the land. The mistake should be shown to be her mistake, as well as that of her husband, by clear and satisfactory evidence.
Affirmed.